Citation Nr: 1721384	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-18 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served in active duty from December 1976 to January 1980, February 1986 to August 1986, May 2002 to October 2002, April 2003 to June 2003, August 2004 to December 2004, January 2005 to June 2005, and September 2005 to February 2006 with service in Operation Noble Eagle/Enduring Freedom and Operation Iraqi Freedom.  He was awarded the Global War on Terrorism Service Medal, the Air Force Expeditionary Service Ribbon, and the National Defense Service Medal with one service star. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board observes that the RO originally adjudicated the Veteran's claim as entitlement to service connection for PTSD.  However, the medical evidence of record reveals diagnoses of various acquired psychiatric disorders.  Accordingly, the issue has been amended as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in January 2014, (before August 4, 2014), a diagnosis of PTSD must conform to DSM-IV.  See 38 C.F.R. § 4.125(a) (2015).


FINDING OF FACT

A VA psychologist confirmed that the Veteran's claimed stressor, which was related to his fear of hostile military activity, was adequate to support a diagnosis of PTSD, and this claimed stressor is consistent with the places, types, and circumstances of his service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, are met.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for an acquired psychiatric disability, to include PTSD and major depressive disorder, believing his psychiatric conditions are related to fear of hostile forces in Iraq during Operation Iraqi Freedom.  As specifically concerns PTSD, he reported daily enemy mortar explosions during mealtimes and while working on the flight line that made him fear for his life.  He also stated that he was in charge of aerial photography of pipelines and had to document damage associated with detonation of explosive devices.  He additionally reported that he volunteered on hospital duty and Patriot duty and would feel helpless when he saw severely wounded soldiers, including soldiers with missing limbs, and deceased soldiers.  The Veteran testified that he never complained of or sought treatment for his mental health issues while in service in order to leave service quickly and return home.  Board Hearing Transcript 3-7.

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.S. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2016). 

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the Veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.S. § 1154(b) (LexisNexis 2017); 38 C.F.R. § 3.304(f) (2016); Zarycki v. Brown, 6 Vet. App. 91 (1993).

 Even without combat participation, if the veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2016).

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2016).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of the evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran's DD 214 and other service personnel records for his Gulf War period of service reflect that he served in support of Operation Iraqi Freedom as an aircraft electrical and environmental system craftsman and routinely volunteered for other assignments.  Service treatment records do not show a psychiatric diagnosis and there is neither a psychiatric diagnosis nor treatment for PTSD following the Veteran's Gulf War service until 2007.  

Post-service treatment records show that in June 2007, the Veteran presented for a psychiatric evaluation and reported depression following a 1997 car accident for which his symptoms resolved with medication.  He also reported that since his return from his second tour in Iraq, those symptoms had returned.  He further explained his active service duty was in the Air Force reserve, and although not in a combat zone, he found that dealing with many of the dead and wounded soldiers was a traumatic experience for him.  He indicated that he was more irritable, jealous, and anxious.  His private physician diagnosed him with generalized anxiety disorder.  

April 2010 VA treatment records show the Veteran reported experiencing problems with depression shortly after his 2001 deployment to Kuwait and that his symptoms worsened after his second deployment to Iraq.  The Veteran's VA psychologist noted symptoms of PTSD, including re-experiencing traumatic events, avoidance, and arousal.  The Veteran reported stressor events including being in close proximity to incoming enemy mortars on numerous occasions and being exposed to severely wounded and deceased soldiers when volunteering for hospital duty and Patriot duty.  The VA psychologist diagnosed the Veteran with major depressive disorder and PTSD pursuant to the DSM-IV criteria.  

In contrast, a December 2011 VA examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD pursuant to the DSM-IV and that a diagnosis of depressive disorder, not otherwise specified, was more appropriate.  The examiner indicated the Veteran met criterion A, exposure to a traumatic event, but did not meet the other three criteria.  The examiner opined that the depressive disorder was less likely than not incurred in or caused by a claimed in-service event.  He explained that the Veteran's reports of fearing for his life due to enemy mortar attacks were inconsistent and that the Veteran's April 2010 diagnosis of PTSD was not made under the structured clinician-administered PTSD scale (CAPS) interview. 

However, in January 2012, a VA psychologist administered the CAPS diagnostic instrument and indicated the Veteran had three traumatic events that satisfied criterion A for PTSD, including close proximity to daily mortars and his exposure to deceased and wounded soldiers when on Patriot and hospital duty.  The psychologist also noted the Veteran had intrusive thoughts, nightmares, and physiological and psychological reactivity, and thus met criterion B for PTSD.  He also indicated the Veteran had avoidance of thoughts and activities, diminished interest, detachment, restricted affects, and a sense of foreshortened future and met criterion C for PTSD.  He also documented the Veteran's symptoms of difficulty sleeping, irritability, difficulty concentrating, and an exaggerated startle response and as such, the Veteran met the criterion D for PTSD.  As the Veteran met all four criterions for PTSD, he diagnosed the Veteran with chronic PTSD and major depressive disorder under the DSM-IV criteria.  

Given the foregoing, the Board finds that the Veteran's reports of daily mortar explosions during mealtimes and when working on the flight line, and exposure to wounded and deceased soldiers while on hospital and Patriot duty, resulting in fear of hostile military or terrorist activity is consistent with the circumstances of his service and the provisions of 38 C.F.R. § 3.304(f)(3). 

Here, the Board finds the Veteran's reports of his in-service stressors and his PTSD symptoms thereafter both competent and credible.  In so finding, the Board acknowledges that the examiner who conducted the December 2011 VA examination opined that the Veteran did not have PTSD under the DSM-IV criteria, as the CAPS interview was not administered.  However, the January 2012 VA psychologist administered the CAPS interview and diagnosed the Veteran with PTSD under the DSM-IV criteria.  The December 2011 examiner also opined the Veteran's psychiatric disability was not related to service, stating that the Veteran's reports of fear for his life during enemy mortar attacks and helplessness when exposed to wounded and deceased soldiers were inconsistent.  However, the Veteran subsequently clarified during his hearing that he denied mental health symptoms because he wanted to leave service and return home quickly.  Board Hearing Transcript 6-8.  There is no reason to doubt the credibility of the Veteran's hearing testimony and lay statements, particularly given his PTSD diagnosis and the information in his service personnel records, which confirms his exposure to hostile forces while serving in Iraq.

The Board accordingly finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


